Citation Nr: 0937768	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1948 to 
January 1950.  He died in February 2007; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appellant and her daughter testified before the 
undersigned Veterans Law Judge at an August 2009 hearing 
conducted at the RO.  A transcript of the hearing is of 
record.

The Board notes that at the August 2009 hearing, the 
appellant asserted the Veteran's death is proximately due to 
an untimely diagnosis and treatment of lung cancer by VA.  It 
appears the appellant is seeking to file an informal claim 
for entitlement to service connection for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151.  
As this issue has not yet been adjudicated, it is REFERRED to 
the RO for its consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran died in February 2007; he was not in receipt of a 
total disability evaluation for 10 years prior to his death.


CONCLUSION OF LAW

Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).

In the present case, the Board notes that the relevant facts 
are not in dispute.  Where the law is determinative of the 
issue on appeal, there is no further evidence to be 
developed.  Accordingly, the Board finds that the provisions 
of the VCAA are not applicable to this issue because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to the current 
issue on appeal.  Nevertheless, the Board is satisfied that 
the record has been fully developed as to the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that a 
Veteran's death was not the result of willful misconduct, and 
at the time of death, the Veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: (1) that the Veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the Veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or, (3) that the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2008).

"Entitled to receive" in this context includes the situation 
where a Veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision.  38 C.F.R. § 
3.22(b) (2008).  Any claim of CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  This specific allegation must assert 
more than merely disagreement with how the facts of the case 
were weighed or evaluated.  In other words, to present a 
valid claim of CUE, the claimant cannot simply request that 
the Board reweigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In this case, no allegation 
of CUE has been made referable to prior rating decisions 
concerning the level of the Veteran's disability.  Therefore, 
this provision is inapplicable.

The Veteran died in February 2007.  At that time, service 
connection was in effect for posttraumatic stress disorder 
(PTSD) and residuals of a shell fragment wound, with a 
combined evaluation of 60 percent under the rating schedule, 
effective in August 2000.  Additionally, a total disability 
rating based on individual unemployability had been granted 
in September 2003, effective August 11, 2000.  This means 
that the Veteran was considered totally disabled for less 
than seven years preceding his death.  This is less than the 
statutory requirement for benefits under U.S.C.A. § 1318.  
Therefore, compensation under this provision is denied.

On a final note, the Board observes that DIC claims are not 
subject to "hypothetical entitlement" analysis.  Rodriguez v. 
Peake, 511 F.3d 1147 (2008).  In other words, the Board need 
not consider whether the Veteran hypothetically would have 
been entitled to a total disability rating for at least ten 
years preceding his death based on evidence in the claims 
folder or in VA custody prior to his death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 
Vet. App. 307 (1998).  Furthermore, as explained above, there 
is no allegation of CUE regarding any prior rating decisions.  
Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

The Veteran served on active duty from November 1948 to 
January 1950; he died in February 2007.  The appellant, his 
widow, has filed a claim for DIC for service-connected death 
benefits.  She asserts that service connection is warranted 
for the cause of the Veteran's death, in part, because the 
Veteran's service-connected PTSD contributed to cause his 
death.  See, e.g., August 2009 hearing transcript.

In support of her claim, the record contains the Veteran's 
death certificate which notes depression as a condition 
leading to the immediate cause of death.  The immediate cause 
of death listed is cardiopulmonary arrest.  As noted above, 
the Veteran was service-connected for PTSD at the time of his 
death.  Further, the record indicates the Veteran suffered 
from depression as a symptom of his PTSD.  See, e.g., October 
2000 Vet Center Summary.

The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  This issue will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of a Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).

In this case, the Board is of the opinion that the above 
evidence raises the issue of whether the Veteran's service-
connected PTSD was a contributory cause of death. In this 
regard, the Veteran's death certificate indicates that 
depression was a complicating factor of death.  
Unfortunately, such evidence alone is not sufficient to 
establish that PTSD contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  As the Board is not 
free to make its own medical determinations, but rather, must 
rely on competent evidence from a medical professional, it 
finds that a remand is necessary to obtain a medical opinion 
addressing the issue of whether the Veteran's PTSD was a 
contributory cause of death.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also 38 U.S.C.A. § 5103A(a) (West 2002); Delarosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Additionally, the Board finds that a remand is necessary to 
obtain outstanding medical records that are relevant to the 
current claim on appeal.  See 38 C.F.R. § 3.159(c) (2008).  
Specifically, other than an October 2000 summary, none of the 
records associated with the Veteran's treatment at the Logan, 
West Virginia, Vet Center, are associated with the claims 
file.  Furthermore, VA treatment records for the period July 
2000 to March 2004 are not associated with the claims folder.  
Therefore, while this appeal is on remand, the agency of 
original jurisdiction (AOJ) should ensure that all 
outstanding VA medical records have been obtained, including 
any inpatient and outpatient records, lab reports, and 
diagnostic results.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Court held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. As the appellant was provided no VCAA notice 
regarding her claim, the Board finds that remand is also 
required so that the appellant can be provided with a VCAA 
notice letter that fully complies with the Court's holding in 
Hupp.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Provide the appellant with VCAA notice, 
noting (1) a statement of the 
conditions for which the Veteran was 
service-connected at the time of his 
death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on 
both service-connected disorders and 
conditions not yet service-connected.

2.	Contact the appellant to obtain the 
names and addresses of all medical care 
providers who treated the Veteran for 
PTSD, as well as the dates of such 
treatment.  Such request should 
specifically ask for information 
regarding the Logan, West Virginia, Vet 
Center.  After securing the necessary 
release from the appellant, obtain 
these records.

3.	Associate with the claims file all VA 
treatment records not already of 
record.  Specifically, VA treatment 
records for the period July 2000 to 
March 2004 and all Vet Center mental 
health treatment records should be 
obtained.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.	Following receipt of the above records, 
refer the case to a physician with the 
appropriate medical expertise for a VA 
medical opinion.  The reviewing 
physician must be provided with the 
entire claims folder, including a copy 
of this REMAND.  The opinion should 
reflect that a review of the claims 
folder was completed.  After reviewing 
the record, the reviewing VA physician 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
PTSD contributed substantially or 
materially to the Veteran's death, 
combined to cause death, or aided or 
lent assistance to the production of 
his death.  The reviewing physician 
should specifically comment on whether 
there is any evidence of debilitating 
effects and general impairment of 
health due to PTSD to an extent that 
would render the Veteran materially 
less capable of resisting the effects 
of cardiopulmonary arrest or lung 
cancer.  A detailed rationale, 
including pertinent findings from the 
record, should be provided for all 
opinions.  If any of the above issues 
cannot be determined on a medical 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the reviewing 
physician should clearly and 
specifically so specify in the medical 
opinion, with an explanation as to why 
this is so.

5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the appellant's claim 
based on the entirety of the evidence.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, she and her 
representative, if any, should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


